Exhibit 10.21

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT dated as of March 24, 2005 (this
“Amendment”), among AFFINITY GROUP, INC. (the “Borrower”), THE GUARANTORS PARTY
HERETO (the “Guarantors”), THE LENDERS PARTY HERETO (the “Lenders”), CANADIAN
IMPERIAL BANK OF COMMERCE, as Syndication Agent (the “Syndication Agent”),
CANADIAN IMPERIAL BANK OF COMMERCE (“CIBC”), as Administrative Agent (the
“Administrative Agent”), and GENERAL ELECTRIC CAPITAL CORPORATION, as
Documentation Agent (the “Documentation Agent” and together with the
Administrative Agent and the Syndication Agent, the “Agents”).

 

WHEREAS, the Credit Agreement (as defined below) provides that the Lenders may
make Revolving Credit and Term Loans to the Borrower, and that the Issuing
Lender may issue Letters of Credit;

 

WHEREAS, the Credit Parties wish to amend the Credit Agreement to reflect the
formation of a new holding company as the sole shareholder of the Borrower;

 

WHEREAS, the new holding company will issue senior notes due 2012 and the
parties wish to amend the Credit Agreement to reflect such issuance; and

 

WHEREAS, the parties wish to amend certain provisions of the Credit Agreement to
remove certain provisions that no longer apply;

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereby agree as follows:

 

1.             Reference to Credit Agreement.  Reference is made to the Amended
and Restated Credit Agreement dated as of June 24, 2003, as amended by the First
Amendment to the Credit Agreement dated as of February 18, 2004, the Second
Amendment to the Credit Agreement dated as of June 30, 2004 and the Third
Amendment to the Credit Agreement dated as of November 12, 2004, among the
Borrower, the Guarantors, the Lenders, the Syndication Agent, the Administrative
Agent and the Documentation Agent (as amended on or prior to the date hereof and
as it may be further amended or amended and restated from time to time, the
“Credit Agreement”).  Capitalized terms used herein which are defined in the
Credit Agreement have the same meanings herein as therein, except to the extent
that such meanings are amended hereby.

 

2.             Amendments to Credit Agreement.  The Credit Parties, the Lenders,
and the Agents agree that the Credit Agreement is hereby amended, effective as
of the date hereof, as follows:

 

Amendments Related to the Issuance of the Holding Company Notes:

 

(a)           Clause (b) of the definition of “Cash Interest Expense” is hereby
deleted and replaced by the following:

 

--------------------------------------------------------------------------------


 

(b) the amount of Restricted Junior Payments made to the Holding Company
pursuant to Section 7.6(a)(i) during such period unless such Restricted Junior
Payment is made with the proceeds of distributions or other payments made by FRH
to CWFR in respect of the FRH Preferred Equity Interest and is subsequently
distributed by CWFR to the Borrower

 

(b)           The definition of Credit Party is hereby deleted and replaced by
the following:

 

“Credit Parties” means (a) the Borrower and (b) its Subsidiaries other than
CWFR.

 

(c)           The definitions of Holding Company, Holding Company Collateral
Documents and Holding Company Notes are hereby deleted and replaced by the
following:

 

“Holding Company” means Affinity Group Holding, Inc., a Delaware corporation
which holds all the outstanding capital stock of the Borrower.

 

“Holding Company Collateral Documents” means the Nonrecourse Guaranty and Pledge
Agreement executed and delivered by the Holding Company on the Fourth Amendment
Date substantially in the form of Exhibit A annexed hereto, as such agreement
may be amended, supplemented or otherwise modified from time to time.

 

“Holding Company Notes” means the Holding Company’s unsecured Senior Notes due
2012 issued pursuant to the Holding Company Notes Indenture in an aggregate
principal amount not in excess of the principal amount of the Holding Company
Notes issued on the date of initial issuance of the Holding Company Notes (plus
any paid in kind interest) which notes are not guaranteed by any of the Credit
Parties.

 

(d)           The following definitions are hereby added to Section 1.1 in
alphabetical order:

 

“Asset Sale” has the meaning given to that term in the FRH Preferred.

 

“CWFR” means CWFR Capital Corp., a Wholly Owned Subsidiary of CWI, Inc.

 

“FRH” means FreedomRoads Holding Company, LLC, a Minnesota limited liability
company, all the common equity of which is held by the Stephen Adams Trust and
certain minority holders and all the preferred equity of which is held by CWFR.

 

“FRH Restricted Distribution” means any distribution by FRH to its members with
respect to their membership interests other than (a) distributions to CWFR with
respect to the FRH Preferred Equity Interest and (b) distributions to members in
respect of tax obligations to the extent permitted by the terms of the FRH
Preferred.

 

“FRH Preferred” means the rights and preferences of the preferred membership
interest in FRH as adopted by the Board of Governors of FRH on the date of
issuance of the Holding Company Notes.

 

--------------------------------------------------------------------------------


 

“FRH Preferred Equity Interest” means the membership interest in FRH having the
rights and preferences of the FRH Preferred.

 

“Liquidation Payment” has the meaning given to that term in the FRH Preferred
and includes any payment made on account of the FRH Preferred Equity Interest as
a result of a redemption made pursuant to Section 5 of the FRH Preferred.

 

“Holding Company Notes Indenture” means the Indenture dated as of the Fourth
Amendment Date between the Holding Company and The Bank of New York, as Trustee,
as supplemented or amended from time to time but excluding any supplement or
amendment which increases the interest rate or any premium applicable to the
Holding Company Notes, increases the principal amount outstanding of the Holding
Company Notes or creates sinking fund or other principal payment or offer to
purchase requirements.

 

(e)           The last sentence of Section 2.10(b)(iii) is hereby deleted and
replaced by the following:

 

Notwithstanding the preceding sentence or anything herein to the contrary if and
to the extent that any Net Cash Payments would otherwise be required to be used
to repay the Senior Subordinated Notes or the Holding Company Notes or purchase
or repurchase any notes issued under the Senior Subordinated Notes Indenture or
the Holding Company Notes Indenture, the Borrower shall prepay the Loans and
reduce the Commitments as provided in clause (B) above.

 

(f)            Section 6.2 is hereby amended to add the following clause (g):

 

(g)           the occurrence of any default under the Holding Company Notes
Indenture or the Senior Subordinated Notes Indenture or the receipt of any
notice delivered by the trustee pursuant to the Holding Company Notes Indenture
or the Senior Subordinated Notes Indenture (and a copy of such notice shall be
delivered to the Administrative Agent).

 

(g)           Section 7.5(a) is hereby amended by adding the following new
clause (ix):

 

(ix) the Investment by CWI, Inc. on or about the date of issuance of the Holding
Company Notes in the equity capital of CWFR in an aggregate amount equal to the
amount of the proceeds of the capital contribution made to the Borrower by the
Holding Company on the date of issuance of the Holding Company Notes.

 

(h)           Section 7.6 is amended as follows:

 

(i)            Clause (a)(i) is hereby deleted and replaced with the following:

 

(i) commencing on the third anniversary of the date of issuance of the Holding
Company Notes, so long as no Default shall have occurred or be continuing or
shall be caused

 

--------------------------------------------------------------------------------


 

thereby the Borrower may declare and make Restricted Junior Payments to the
Holding Company in amounts equal to the cash interest payments to the holders of
the Holding Company Notes in accordance with, and only to the extent required
by, the Holding Company Notes Indenture; provided that the Credit Parties shall
be in pro forma compliance with the financial covenants set forth in Section 7.9
assuming such Restricted Junior Payment had been made at the beginning of the
most recently ended period of four fiscal quarters of the Credit Parties as
shown on a Compliance Certificate (in form and substance satisfactory to the
Administrative Agent) delivered to the Administrative Agent prior to the making
of any such Restricted Junior Payment; provided further that the amount of each
such Restricted Junior Payment permitted under this clause (i) shall be reduced
by the amount of any FRH Restricted Distribution,

 

(ii)           Clause (a)(iii) is hereby deleted and replaced with the
following:

 

(iii) so long as no Default shall have occurred or be continuing or shall be
caused thereby, the Borrower may make Restricted Junior Payments to the Holding
Company (A) in an amount equal to a Liquidation Payment paid to CWFR in respect
of an Asset Sale or in connection with a voluntary redemption of the FRH
Preferred Equity Interest to provide funds to the Holding Company to redeem
Holding Company Notes in accordance with the Holding Company Notes Indenture;
provided that the Credit Parties shall be in pro forma compliance with the
financial covenants set forth in Section 7.9 assuming such Restricted Junior
Payment had been made at the beginning of the most recently ended period of four
fiscal quarters of the Credit Parties as shown on a Compliance Certificate (in
form and substance satisfactory to the Administrative Agent) delivered to the
Administrative Agent prior to the making of any such Restricted Junior Payment,
and (B) in an aggregate amount not in excess of $100,000 in any fiscal year to
provide funds to the Holding Company to pay administrative expenses and costs of
registration of the Holding Company Notes,

 

(i)            The proviso to Section 7.7 is hereby amended by adding the
following new clause (vi):

 

(vi)          CWI may make the Investment permitted by Section 7.5(a)(ix).

 

(j)            The proviso to Section 7.8 is hereby amended by deleting clause
(vi) and replacing it with the following new clause (vi):

 

(vi) the foregoing shall not apply to restrictions and conditions contained in
(A) the Senior Subordinated Notes or the Senior Subordinated Notes Indenture or
(B) the Holding Company Notes or the Holding Company Notes Indenture.

 

(k)           The following Sections 7.17 and 7.18 are hereby added to Article
VII:

 

7.17        Restrictions on the Holding Company.  The Holding Company Collateral
Documents shall provide that the Holding Company will not engage in any business
activities other than ownership of all the outstanding equity of the Borrower
and

 

--------------------------------------------------------------------------------


 

ongoing activities related to the outstanding Holding Company Notes and will not
create, incur, assume or permit to exist any Indebtedness other than the Holding
Company Notes in an aggregate principal amount not in excess of the principal
amount of the Holding Company Notes issued on the date of initial issuance
thereof (plus any notes issued to pay interest thereon in accordance with the
Holding Company Notes Indenture).  The Holding Company Collateral Documents
shall provide that the Holding Company will not consent to any modification,
amendment, supplement or waiver of the Holding Company Notes Indenture without
the prior consent of the Required Senior Lenders.

 

7.18        Restrictions on CWFR.  (a) The Credit Parties will not permit CWFR
to (i) engage in any business activities or create, incur, assume or permit to
exist any Indebtedness other than ownership of the FRH Preferred Equity Interest
and ongoing activities related thereto, (ii) agree to any amendment,
modification, supplement or waiver to any of the terms of the FRH Preferred or
any agreement which limits or restricts the rights of the members of FRH
without, in each case, the prior consent of the Administrative Agent, (iii)
assign, sale, dispose, pledge or otherwise transfer any of the FRH Preferred
Equity Interest unless, as a result thereof, the Credit Parties have received an
amount at least equal to the Liquidation Payment, or (iv) agree to the filing of
any voluntary bankruptcy petition or similar filing by FRH without the prior
consent of the Required Senior Lenders.

 

(b)           Upon the receipt by CWFR of any distribution, Liquidation Payment
or other payment from FRH, the Credit Parties shall cause CWFR to distribute
such distribution, Liquidation Payment or other payment to CWI, Inc., and such
distribution, Liquidation Payment or other payment shall be distributed by the
Credit Parties to the Borrower.

 

(l)            Section 8.1(m)(vi) is hereby deleted and replaced by the
following:

 

(vi)          a Change of Control will be deemed to have occurred under the
Senior Subordinated Notes Indenture or the Holding Company Notes Indenture;

 

(m)          Section 8.1(r) is hereby deleted and replaced by the following:

 

(r)            a default or an event of default shall have occurred under the
notes or indenture in respect of (i) the Senior Subordinated Notes or the Senior
Subordinated Notes Indenture or (ii) the Holding Company Notes or the Holding
Company Notes Indenture, which default or event of default entitles the holders
of such notes to accelerate the maturity of the indebtedness thereunder.

 

Clean Up Amendments:

 

(n)           The following definitions are hereby added to Section 1.1 in
alphabetical order:

 

“Fourth Amendment Date” means March 24, 2005.

 

--------------------------------------------------------------------------------


 

(o)           All references to “Holding Company Notes Borrower Refinancing
Indebtedness” are hereby deleted and replaced with “Senior Subordinated Notes.”

 

(p)           Clause (a)(ii) of the definition of “Consolidated Total Leverage
Ratio” is hereby deleted and replaced by “[Reserved].”

 

(q)           The following definitions are hereby deleted in their entirety,
“Holding Company Notes Borrower Refinancing Indebtedness,” “Holding Company
Notes Borrower Refinancing Payment,” “Holding Company Notes Call,” “Holding
Company Notes Refunding,” “Holding Company Notes Tender Offer,” “Intercompany
Merger,” and “Redemption Notice.”

 

(r)            Clause (iii) of the definition of “Net Cash Payments” is hereby
amended by deleting the following parenthetical, “(or the Holding Company with
respect to any Holding Company Notes Refinancing Indebtedness).”

 

(s)           The definition of Parent is hereby deleted and replaced by the
following:

 

“Parent” means AGI Holding Corp., a Delaware corporation which holds all the
outstanding capital stock of the Holding Company.

 

(t)            Section 2.7(a), 2.9(a) and (b) are hereby amended by deleting the
second paragraph of each such subsection.

 

(u)           Section 2.10(b)(ii) is hereby amended by deleting the
parenthetical, “(or in the case of Holding Company Notes Refinancing
Indebtedness, by the Holding Company)” in the two instances it occurs in such
paragraph.

 

(v)           Sections 2.10(b)(v), (vi) and (viii) are hereby deleted and
replaced by “[Reserved].”

 

(w)          Clause (ii) of Section 4.6(a) is hereby deleted and replaced with
the following:

 

(ii)           that involve any of the Basic Documents or the Transactions.

 

(x)            Clause (y) of each of Sections 6.1(a) and (b) are hereby deleted
and replaced with the following, “(y) earlier of the date the Holding Company’s
or the Borrower’s financial statements of the type referred to in clause (i)
below are required to be filed with the Securities and Exchange Commission:”

 

(y)           Section 6.15 is hereby deleted.

 

(z)            Section 7.1(f) is hereby deleted and replaced with the following:

 

(f)            Senior Subordinated Notes in an aggregate principal amount not in
excess of $200,000,000; and

 

--------------------------------------------------------------------------------


 

(aa)         Section 7.4(e) is hereby deleted in its entirety.

 

(bb)         Clause (a)(iv) of section 7.6 are hereby deleted in their entirety
and replaced with “[Reserved].”

 

(cc)         Section 8.1(m)(ii) is hereby amended by deleting the phrase “prior
to the Intercompany Merger.”

 

(dd)         Section 8.1(m)(v) is hereby deleted and replaced by the following:

 

(v)           the Holding Company shall cease to own, directly or indirectly, at
least 90% of the outstanding capital stock of the Borrower; or

 

(ee)         Section 8.1(o) is hereby amended by deleting the parenthetical,
“(or after the Intercompany Merger, the Parent).”

 

3.             No Default; Representations and Warranties, etc.  The Credit
Parties hereby confirm that: (a) the representations and warranties of the
Credit Parties contained in Article 4 of the Credit Agreement are true on and as
of the date hereof as if made on such date; (b) the Credit Parties are in
compliance in all material respects with all of the terms and provisions set
forth in the Credit Agreement on their part to be observed or performed
thereunder; and (c) after giving effect to this Amendment, no Event of Default,
nor any event which with the giving of notice or expiration of any applicable
grace period or both would constitute such an Event of Default, shall have
occurred and be continuing.

 

Each of the Credit Parties represents and warrants to the Lenders, the Issuing
Lender and the Administrative Agent, as to itself and each other Credit Party,
that (i) no Credit Party is or shall be liable for the repayment of the Holding
Company Notes as a borrower and guarantor nor does any Credit Party provide
collateral to secure the repayment of the Holding Company Notes, (ii) the
incurrence by the Holding Company of the Holding Company Notes pursuant to the
Holding Company Notes Indenture does not violate, breach or cause a default
under the Senior Subordinated Notes Indenture and (iii) none of the transactions
described in this Amendment violate, breach or cause a default under the Senior
Subordinated Notes Indenture and the Loans and the other obligations of the
Credit Parties under the Credit Agreement as amended hereby and under the other
Loan Documents shall continue to constitute “Senior Indebtedness” and
“Designated Senior Indebtedness” under and as defined in the Senior Subordinated
Notes Indenture.

 

4.             Conditions to this Amendment. This Amendment shall not become
effective until the date on which each of the following conditions is satisfied
or waived in writing by the Required Senior Lenders:

 

(a)           Counterparts of Amendment.  The Administrative Agent shall have
received from the Credit Parties and the Required Senior Lenders either (i) a
counterpart of this Amendment signed on behalf of the Lenders which are parties
to the Credit Agreement and an amendment to the Note Purchase Agreement signed
on behalf of the Noteholders which are parties to the Note Purchase Agreement or
(ii) written evidence satisfactory to the Administrative Agent (which may

 

--------------------------------------------------------------------------------


 

include telecopy transmission of a signed signature page of this Amendment) that
such parties have signed counterparts of such Amendments.

 

(b)           Holding Company, CWFR and FRH Organizational Matters.  The
Administrative Agent shall have received such documents and certificates as the
Administrative Agent or Special Counsel may reasonably request relating to the
organization, existence and good standing of the Holding Company, CWFR and FRH,
the authorization of the transactions described in this Amendment and any other
legal matters relating to such Persons, this Amendment, the other Loan Documents
or such transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(c)           Holding Company Notes Offering. The terms of the Holding Company
Notes and the Holding Company Notes Indenture shall be satisfactory to the
Administrative Agent and the Administrative Agent shall have received a
certificate of a Financial Officer of the Borrower, in form and substance
satisfactory to the Administrative Agent, certifying (i) that the Borrower has
received, on the date of issuance of the Holding Company Notes, a cash capital
contribution in an aggregate amount not less than the amount of the proceeds of
the Holding Company Notes less the amount of transaction expenses, (ii) such
cash capital contribution has been contributed by the Borrower to Camping World,
Inc., (iii) such cash capital contribution has been contributed by Camping
World, Inc. to CWI, Inc., (iv) CWI, Inc. has made the Investment in CWFR
permitted by Section 7.5(a)(ix), and (v) CWFR has invested such amount in the
FRH Preferred Equity Interest.

 

(d)           Amendment to Holding Company Collateral Documents.  The Holding
Company shall have executed the Holding Company Collateral Documents in form and
substance satisfactory to the Administrative Agent.

 

(e)           Senior Subordinated Notes Indenture.  The Administrative Agent
shall have received a certificate of a Financial Officer of the Borrower, in
form and substance satisfactory to the Administrative Agent, certifying that the
transactions described in this Amendment, including, without limitation the
formation of the Holding Company, the issuance of the Holding Company Notes, the
formation of CWFR, and the FRH Preferred Equity Interest, in each case, will not
violate or result in a default under the Senior Subordinated Notes Indenture
(including, without limitation, certification (and calculations in reasonable
detail) as to the satisfaction of the requirements set forth in the Senior
Subordinated Notes Indenture for designating CWFR an unrestricted subsidiary
under the Senior Subordinated Notes Indenture and that such transactions shall
not violate or result in a default under Sections 4.11, 4.16, 4.23 or 4.24 of
the Senior Subordinated Notes Indenture and no Change of Control (as defined in
the Senior Subordinated Notes Indenture) shall be caused by such transactions).

 

(f)            Pledge of CWFR.  Pursuant to an amendment to the Pledge
Agreement, CWI shall have pledged to the Administrative Agent for the benefit of
the Senior Lenders, all the outstanding equity of CWFR.

 

(g)           Certificate on Holding Company Notes Indenture.  The
Administrative Agent shall have received a certificate, dated the Effective Date
and signed by the President, a Vice

 

--------------------------------------------------------------------------------


 

President or a Financial Officer of the Borrower, certifying that the
obligations of the Credit Parties with respect to the Loans and Letters of
Credit and with respect to the Term B2 Loans are, in each case, permitted to be
incurred and secured by the assets of the Credit Parties as “Permitted
Indebtedness” under the Holding Company Notes Indenture.

 

(h)           CWFR Covenant.  CWFR shall have entered into an agreement with the
Administrative Agent pursuant to which CWFR covenants that it will not agree to
the filing of any voluntary bankruptcy petition or similar filing by FRH without
the prior consent of the Required Senior Lenders.

 

(i)            Other Documents.  The Administrative Agent shall have received
such other documents as any Agent or Special Counsel shall have reasonably
requested.

 

(j)            Expenses.  The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the date hereof, including, to
the extent invoiced, all reasonable expenses, including legal fees and
disbursements incurred by the Administrative Agent in connection with this
Amendment and the transactions contemplated hereby and the reimbursement or
payment of all other out-of-pocket expenses required to be reimbursed or paid by
the Borrower under the Credit Agreement.

 

5.             Miscellaneous.

 

(a)           Except to the extent specifically amended or waived hereby, the
Credit Agreement, the Loan Documents and all related documents shall remain in
full force and effect.  Whenever the terms or sections amended hereby shall be
referred to in the Credit Agreement, Loan Documents or such other documents
(whether directly or by incorporation into other defined terms), such defined
terms shall be deemed to refer to those terms or sections as amended by this
Amendment.  The foregoing waivers shall apply solely to the provisions of the
Credit Agreement specified herein for the periods and purposes specified
herein.  Nothing herein shall be deemed to constitute a modification, amendment
or waiver of any other term or condition of the Credit Agreement.

 

(b)           This Amendment may be executed in any number of counterparts, each
of which, when executed and delivered, shall be an original, but all
counterparts shall together constitute one instrument.

 

(c)           This Amendment shall be governed by the laws of the Commonwealth
of Massachusetts and shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

[The remainder of this page is intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

 

 

 

BORROWER

 

 

 

 

 

AFFINITY GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/ Thomas F. Wolfe

 

 

Name:

Thomas F. Wolfe

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

SUBSIDIARIES/GUARANTORS

 

 

 

 

 

AFFINITY ADVERTISING, LP

 

 

 

 

 

By: VBI, INC., its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Thomas F. Wolfe

 

 

Name:

Thomas F. Wolfe

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

AFFINITY BROKERAGE, INC.

 

AFFINITY ROAD AND TRAVEL CLUB, INC.

 

ARU, INC.

 

CAMP COAST TO COAST, INC.

 

CAMPING REALTY, INC.

 

CAMPING WORLD, INC.

 

CAMPING WORLD INSURANCE SERVICES OF
NEVADA, INC.

 

CAMPING WORLD INSURANCE SERVICES OF
TEXAS, INC.

 

COAST MARKETING GROUP, INC.

 

CWI, INC.

 

CW MICHIGAN, INC.

 

EHLERT PUBLISHING GROUP, INC.

 

GOLF CARD INTERNATIONAL CORP.

 

GOLF CARD RESORT SERVICES, INC.

 

GSS ENTERPRISES, INC.

 

POWER SPORTS MEDIA, INC.

 

TL ENTERPRISES, INC.

 

VBI, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas F. Wolfe

 

 

Name:

Thomas F. Wolfe

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT and

 

SYNDICATION AGENT

 

 

 

 

 

 

 

CANADIAN IMPERIAL BANK OF
COMMERCE, as Administrative Agent and
Syndication Agent

 

 

 

 

 

 

By:

/s/ Jonathan Rabinowitz

 

Name:

Jonathan Rabinowitz

 

Title:

Executive Director

 

 

CIBC World Markets Corp. As Agent

 

--------------------------------------------------------------------------------